DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant’s arguments have been fully considered. The rejections are withdrawn.
Allowable Subject Matter
Claims 1-22 are allowed.
Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: No prior art teaches the following limitations as recited in the independent claims:
receiving, by an online system associated with a plurality of policies, a request to determine whether an input content item violates any of the plurality of policies, each policy indicating a type of content item considered suitable or unsuitable for presenting to users of the online system; 
accessing one or more data stores storing, for each of the plurality of policies, a respective set of semantic vectors corresponding to content items previously determined to violate the policy
determining a plurality of distance metric values, each corresponding to a distance between the semantic vector of the input content item and one or more semantic vectors of the set of semantic vectors corresponding to a respective policy of the plurality of policies; and 
responsive to determining that a the distance metric value of the plurality of distance metric values associated with a particular policy of the plurality of policies is below a first 
The cited prior art generally teaches receiving a request to determine whether an input content item violates policies, accessing data stores for each of the policies, determining a probability that the content violates the policy, and withholding the content (Griesmeyer), determining a semantic vector of the input, receiving the input as an input to a neural network, determining a semantic vector representation of the input, and determining a distance between the vectors (Norouzi).
The above references however do not teach directly analyzing or comparing a semantic vector of a newly received content item to determine to semantic vectors of content items known to violate policies. Additionally while the references generally teach a similarity distance, there is no disclosure of maintained sets of vectors determined to violate the different policies and thus no distance between them.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wang et al. US 2018/0375896
Wang generally teaches detecting infected websites by generating semantic vectors using neural networks and compares keywords with bad terms. However like the previous references, Wang does not teach the above limitations. While Wang teaches a seed set of bad terms, it does not teach anything analogous to policies having known semantic vectors.  
Sinha et al. US 2018/0293978
Sinha generally teaches semantic analysis of user-generated content (i.e. text and voice media.) While Sinha teaches similar techniques as the claims such as neural networks to generate semantic vectors and using distance to check similarity, it too does not recite policies having known semantic vectors of unsuitable content as claimed. The Instant Applicant generates a semantic vector of an input using a neural network and subsequently computes a distance between the generated semantic vector and the stored vector of previously determined violating content items.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN W FIGUEROA whose telephone number is (571)272-4623.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571)270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kevin W Figueroa/Examiner, Art Unit 2124